                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

             Plaintiff,                           Case No. 2:14-cr-093-BLW

      v.                                          MEMORANDUM DECISION AND
                                                  ORDER
DELBERT DANIEL GEORGE,

             Defendant.



                            MEMORANDUM DECISION

      The Court has before it defendant’s motion for release from custody. Defendant is

currently incarcerated in the Bonner County Jail awaiting his Revocation Hearing on

December 2, 2019. Defendant seeks supervised release from the jail to be evaluated and

placed into treatment at the Nez Perce Tribe’s Nimiipuu Health Clinic for Mental Health

and Drug Treatment. The Nez Perce Tribe does not have the resources to evaluate the

defendant in Bonner County and has advised that he will need to come to the Nimiipuu

Health Clinic in either Lapwai or Kamiah Idaho to receive his evaluation and be placed in

treatment. The Government objects to the motion.

      The burden of establishing that a person will not flee or pose a danger to any

person or the community lies with the defendant. Federal Rule of Criminal Procedure

32.1(a)(6). The standard of proof is by clear and convincing evidence. 18 U.S.C. §

3143(a), Fed. R. Crim. P. 32.1(a)(6).



Memorandum Decision & Order – page 1
       Here, the defendant began his supervised release on March 28, 2019, but just a day

later was arrested for battery by the Nez Perce Tribal Police. Based on that arrest a

Petition for Violation of Supervised Release was filed. An Amended Petition was filed

on June 11, 2019, alleging that defendant possessed methamphetamine. It is unlikely that

defendant could be evaluated and treated at the Nimiipuu Health Clinic prior to the

hearing date of December 2, 2019. For all these reasons, the Court finds that the

defendant has not carried his burden of proof and that his motion must be denied.

                                         ORDER

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion for release from

custody (docket no. 51) is DENIED.



                                                 DATED: October 31, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




Memorandum Decision & Order – page 2
